Citation Nr: 1503907	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  10-32 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from July 2, 2008 through October 20, 2009.  


REPRESENTATION

Veteran represented by:	Michael Varon, Esq.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1966 to May 1968.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decision by the Department of Veterans Affairs (VA) St. Louis, Missouri, Regional Office (RO).  In the February 2009 rating decision, the RO, in part denied a claim for TDIU. 

The Board notes that although the Veteran's appeal for TDIU was granted in part in January 2014, as this was not a grant in full from the date of the original claim, the Board still has jurisdiction over time period for which the claim that was not granted.   

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims. 


FINDINGS OF FACT

1.  From July 2, 2008 through October 20, 2009, the Veteran did not meet the percentage requirements for TDIU, as he had multiple service-connected disabilities, but they did not combine for a total disability rating of 70 percent or more.

2.  From July 2, 2008 through October 20, 2009, the Veteran's service-connected disabilities did not preclude him from obtaining and retaining substantially gainful employment.






CONCLUSION OF LAW

From July 2, 2008 through October 20, 2009, the criteria for entitlement to TDIU have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In a correspondence dated in July 2008, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran was notified that he might be entitled to compensation at the 100 percent rate if was unable to secure and follow a substantially gainful employment because of his service-connected disabilities, and was instructed to complete an Application for Increased Compensation Based on Unemployability.  

VA has done everything reasonably possible to assist the Veteran with respect to her claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records and VA treatment records have been associated with the claims file, as well as Social Security Administration records.  

The Veteran was medically evaluated in conjunction with his claim in January 2012 for TDIU, as well in August 2008 for his service-connected post-surgical residuals from non-small cell carcinoma, and in August 2010 and December 2011 for his service-connected posttraumatic stress disorder (PTSD).  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and provided sufficient information to allow the Board to render an informed decision.  The Board finds the medical information of record to be adequate for purposes of rendering decisions in the instant appeal.  See 38 CF.R. 
§ 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.

Also, the Board observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The Veteran did not request a hearing before a Veterans Law Judge.  Therefore, the duties to notify and assist have been met.

Analysis

The Veteran essentially contends that his service-connected disabilities render him unemployable. 

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

It is clear that the Veteran need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Id.  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id.  

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Pursuant to 38 C.F.R. § 4.16(b), when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

In this case, VA first received the Veteran's claim for unemployability in July 2, 2008, along with an increased rating claim for his post-surgical residuals from non-small cell carcinoma, for which he was service connected at a 60 percent disability rating.  The Veteran was also service connected for a surgical scar, status post lobectomy at 10 percent from July 2, 2008, and a lower left eye scar at 0 percent.  The combined rating for these disabilities was 60 percent.  As the Veteran's service-connected disabilities did not all stem from a common etiology, the combined disability rating did not meet the percentage rating standards for TDIU on a scheduler basis.  38 C.F.R. § 4.16(a). 

July 2008 VA medical center (VAMC) records indicate that the Veteran stated he would not be able to work due to his "current disability and breathing difficulties."

In October 2008, a Dr. L.K noted a history of lung cancer and that the Veteran had mild restrictions for heavy lifting and carrying.  VAMC records noted decreased walking endurance secondary to probable scar tissue in the lungs.

The Veteran was afforded a VA examination August 2008 for his lungs.  The claims file was not available but the examiner reviewed the Veteran's VA medical files.  The examiner noted that the Veteran was independent in activities of daily living and was able to walk for 15 minutes, and climb 2-3 flights of stairs before becoming short of breath.  The examiner noted that the Veteran was a senior program analyst at the Banco Comercial Portugues before being laid off in 2005, where he had a desk job.  The examiner noted during the examination the Veteran when sitting was not short of breath nor was he short of breath or displaying any signs of dyspnea on exertion when walking in the hallway to and from the exam room.  

In November 2008, the Veteran submitted a form with employment information in connection with his claim for disability benefits.  He listed his last position as a Quality Assurance Analyst, having ended after his position was eliminated.  The RO denied the Veteran's TDIU claim and noted in the February 2009 rating decision that the Veteran had been able to work for four years following his diagnosis of lung cancer and surgery in 2001, which is confirmed by VA treatment records.  

The Veteran submitted a claim for service connection for PTSD on October 20, 2009.  He was subsequently granted service connection effective that date at a 30 percent rating.  The Veteran appealed that rating as well as the denial of TDIU.  

In January 2012, the Veteran was afforded a general medical and unemployability examination.  The examiner noted that the Veteran stated the reason he lost his job was that he could not get along with people.  He also could not focus and was forgetful, so his company forced him out.  The examiner noted the Veteran is no longer able to be among people and he does not have the patience to do his job, and that he is frustrated and has found himself to be argumentative and avoidant of other people.  The examiner opined that it would be very difficult for someone who worked most of his life as a computer analyst and programmer with his medical history of PTSD and chronic low back pain to function "at par" considering the technical nature of the Veteran's job.  The Board notes the Veteran is not currently service connected for his low back disability.  

In January 2014, the Veteran was granted a 70 percent rating for PSTD effective October 20, 2009, the date of his original service connection claim, as well as TDIU, also effective the same date.  

Overall, the Board does not doubt that the Veteran's service-connected disabilities had some effect on his employability prior to October 20, 2009.  However, the 60 percent schedular rating that was in effect recognized significant industrial impairment resulting from his disorders including his difficulty walking and lifting heavy objects.  The Veteran did not meet the criteria for schedular TDIU as his ratings did not combine to a total 70 percent, and there was no indication of total disability until the claim for service-connection for PTSD, which entitled him to schedular evaluation under 38 C.F.R. § 4.16(a).  

The Board also finds that there is no basis to refer his TDIU claim to the Director of the Compensation & Pension Service for consideration of an extraschedular grant of a TDIU under § 4.16(b).  While clinicians noted increased difficulty walking and lifting heavy objects, there is no indication the Veteran could not perform the types of sedentary jobs he had previously worked at, and thus the Veteran would not meet the subjective criteria for unemployability under 4.16(b).  The Veteran was awarded TDIU based on his PTSD and resulting occupational impairment.  The Veteran himself indicated that because he has PTSD he does not have the patience, and that he is frustrated and has found himself to be argumentative and avoid other people, and that is the reason he was forced to leave his last job.  There is no evidence, subjective or otherwise, that his TDIU claim could be substantiated by his other service-connected disabilities without service-connected PTSD as the main contributing reason for his inability to secure and follow a substantially gainful occupation. 

For the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected disabilities (singly or in combination) from July 2, 2008 through October 20, 2009 were of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period from July 2, 2008 through October 20, 2009, is denied. 




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


